Exhibit 21.01 RiceBran Technologies Subsidiaries of the Registrant As of April 1, 2013 Subsidiaries of the Registrant State or Other Jurisdiction of Incorporation Grain Enhancement, LLC (2) (7) Delaware limited liability company Nutra SA, LLC (3) Delaware limited liability company Industria Riograndens De Oleos Vegetais Ltda (4) Limited liability company organized under the laws of the Federative Republic of Brazil NutraCea, LLC (8) (1) Delaware limited liability company NutraCea Brazil Ltda (1) Limited liability company organized under the laws of the Federative Republic of Brazil NutraCea Offshore LTD (5) Company organized under the laws of the Cayman Islands RBT PRO, LLC (1) Delaware limited liability company Rice Rx, LLC (1) Delaware limited liability company Rice Science LLC (1) Delaware limited liability company The RiceX Company (1) Delaware corporation RiceX Nutrients, Inc. (6) Montana corporation. SRB- MERM, LLC (8) Delaware limited liability company SRB-LC, LLC (8) Delaware limited liability company SRB-MT, LLC (8) Delaware limited liability company SRB-WS, LLC (8) Delaware limited liability company SRB- IP, LLC (8) Delaware limited liability company wholly owned subsidiary of RiceBran Technologies 47.5% interest 51.0% interest wholly owned subsidiary of Nutra SA, LLC 72.0% interest wholly owned subsidiary of The RiceX Company inactive formed February 2, 2012, wholly owned subsidiary of NutraCea, LLC
